United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   March 28, 2007

                                        Before

                          Hon. RICHARD D. CUDAHY, Circuit Judge

                          Hon. MICHAEL S. KANNE, Circuit Judge

                          Hon. DIANE S. SYKES, Circuit Judge

WAYNE EDWARDS,                                   ]   Appeal from the United
        Plaintiff-Appellant,                     ]   States District Court for
                                                 ]   the Southern District of
No. 04-2458                          v.          ]   Illinois
                                                 ]
DONALD N. SNYDER, Jr., Director,                 ]   No. 02 C 1196
MICHAEL L. HOLMES, ALLAN WISELY,                 ]
et al.,                                          ]   Michael J. Reagan,
        Defendants-Appellees.                    ]   Judge.


     Upon consideration of the MOTION OF AMICUS LISA MADIGAN,
ATTORNEY GENERAL OF ILLINOIS, TO AMEND OPINION AND
AMENDED JUDGMENT, filed on March 12, 2007, and the PLAINTIFF-
APPELLANT’S BILL OF COSTS AND RESPONSE TO MOTION TO
AMEND JUDGMENT, filed on March 20, 2007,

          IT IS ORDERED that the opinion dated March 7, 2007, is AMENDED
with an asterisk following the words “Defendants-Appellees” in the caption. The
asterisk shall correlate with a footnote that reads, “Because of the procedural posture
of this case (it was dismissed on preliminary screening and prior to service), the
defendants-appellees did not participate in this appeal. Upon this court’s invitation,
however, the Attorney General of Illinois filed a brief and appeared at oral argument
in this matter as amicus curiae.”

         IT IS FURTHER ORDERED that the opinion and judgment of this
court, dated March 7, 2007, is AMENDED to reflect that the judgment of the district
court is VACATED and the case REMANDED for further proceedings. The
appellant shall bear his own costs.